ACCEPTED
                                                                                           08-16-00001-CR
                                                                               EIGHTH COURT OF APPEALS
                                                                                          EL PASO, TEXAS
                                  08-16-00001-CR                                         1/15/2022 7:11 PM
                                                                                    ELIZABETH G. FLORES
                                                                                                    CLERK

                               No. 08-16-00001-CR

                                 IN THE                                FILED IN
                                                                8th COURT OF APPEALS
                           COURT OF APPEALS                         EL PASO, TEXAS
                        EIGHTH DISTRICT OF TEXAS                1/18/2022 8:34:00 AM
                                                                ELIZABETH G. FLORES
                                                                        Clerk

ALBERTO MONTELONGO                                                   APPELLANT

V.

THE STATE OF TEXAS                                                     APPELLEE



                APPELLANT’S SECOND MOTION
     FOR AN EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE COURT OF APPEALS, EIGHTH DISTRICT OF TEXAS:

      COMES NOW, Alberto Montelongo (“Appellant”) in the above-styled and

-numbered cause, pursuant to Rule 10.5(b) and Rule 38.6(d) of the Texas Rules of

Appellate Procedure, and requests an extension of time in which to file the

Appellant’s brief, and would show the Court as follows:

       1. Appellant was convicted of attempted capital murder (of multiple
persons) and continuous family violence (two assaults within 12 months) in the
243rd Judicial District Court of El Paso County, Texas, in a case styled, The State
of Texas v. Alberto Montelongo, cause number 20150D02224.

      2. Appellant’s brief is currently due to be filed on January 14, 2022.

      3. This extension is requested for 30 days until February 13, 2022.


                                         -1-
      4. One motion for extension of time to file Appellant’s brief has been
previously requested by Appellant and granted by this Court.

       5. The undersigned attorney has been unable to complete Appellant’s brief
in a timely manner during the briefing period and requests this extension due to
the following factors:

(a) On November 18, 2021, the undersigned attorney was hired to represent
Appellant as co-counsel, specifically, to prepare and file Appellant’s brief;

(b) In addition to winding down her own independent probate practice under
Raquel López Law Firm, PC, the undersigned attorney, as the lead associate of the
El Paso offices of Gluth Law, LLC, is responsible for the daily running and
management of the probate practice of Gluth Law, LLC, including:

     1. being primarily responsible for the daily coordination of all
administrative and management tasks;

         2. meeting with multiple current and prospective clients on an almost daily
basis;
      3. advising clients on a multitude of legal probate, guardianship, mental-
health-commitment, tax-planning, and asset-protection matters; helping to develop
comprehensive tax-planning and estate-planning strategies; presenting such
comprehensive plans to clients; and drafting explanatory letters and various legal
and estate-planning documents necessary to effectuate clients’ overall estate-
planning goals;

      4. investigating guardianship issues in contested and uncontested cases
where the undersigned is appointed as attorney ad litem, to include visiting
proposed wards in residential, nursing, or foster homes; meeting and/or consulting
with court visitors, investigators, social workers, case managers, and medical staff;
requesting and reviewing all medical, APS, and/or law-enforcement reports
pertinent to the condition of the proposed ward; and filing pleadings accordingly;

      5. appearing in probate courts as applicant’s attorney or attorney ad-litem on
various matters, including probate and guardianship proceedings;



                                           -2-
       6. preparing, drafting, and filing the necessary pleadings in all probate and
guardianship proceedings in which the undersigned attorney represents one of the
parties or the proposed ward;

      7. preparing client and witness testimony on an ongoing basis for probate
and guardianship proceedings;

      8. preparing and filing all necessary statutorily required filings under the
Texas Estates Code for the proper administration of decedents’ and incapacitated
individuals’ estates, including the review, investigation, and contest of creditors’
claims;

(c) During the briefing period, in addition to working on numerous matters that
have not yet been filed, the undersigned is and/or has been counsel of record in the
following pending matters;

      In the Matter of the Guardianship of the (Adult) Person of Armando Estala,
an Alleged Incapacitated Person, Cause No. 2021-CGD00043;

      In the Matter of the Guardianship of the (Adult) Person of Guadalupe M.
Martinez, an Alleged Incapacitated Person Cause No. 2021-CGD00074;

      In the Matter of the Guardianship of the (Adult) Person and Estate of Elora
B. Brotherton, An Incapacitated Person, Cause No. 2021-CGD00090;

     In the Matter of the Estate of Marvin A. Brotherton, Deceased, Cause No.
2021-CPR00926;

    In the Matter of the Estate of Gilberto Millot, Deceased, Cause No. 2021-
CPR01272;

      In the Matter of the Guardianship of the (Adult) Person of Janelle Tiffany
Szostek, an Alleged Incapacitated Person, Cause No. 2021-CGD00168;

     In the Matter of the Guardianship of the (Adult) Person and Estate of
Guadalupe Gaytan Gaucin, An Incapacitated Person, Cause No. 2021-
CGD00093;

                                         -3-
     In the Matter of the Estate of Andronico V. Lujan, Deceased, Cause No.
2021-CPR01449;

     In the Matter of the Estate of Yolanda A. Erives, Deceased, Cause No.
2021-CPR01634;

     In the Matter of the Estate of Georgette Abraham, Deceased, Cause No.
2021-CPR2014;

    In the Matter of the Estate of Lawrence Angus, Deceased, Cause No. 2021-
CPR2050;

    In the Matter of the Estate of Hubert Pirtle, Deceased, Cause No. 2021-
CPR02058;

    In the Matter of the Estate of Raul Polendo, Deceased, Cause No. 2021-
CPR02161;

      In the Matter of the Guardianship of the (Adult) Person and Estate of Aaron
Alfredo Avila, an Alleged Incapacitated Person, Cause No. 2021-CGD00189;

      In the Matter of the Guardianship of the (Adult) Person of Sylvia Medina,
an Incapacitated Person, Cause No. 88-P93005;

      In the Matter of the Guardianship of the (Adult) Person of Maria Arias De
Lara, an Incapacitated Person, Cause No. 2018-CGD00119;

     In the Matter of the Estate of Jacqueline H. Eason, Deceased, Cause No.
2022-CPR00028;

    In the Matter of the Estate of Celia Martinez, Deceased, Cause No. 2022-
CPR00053;

    In the Matter of the Estate of Maria Molinar, Deceased, Cause No. 2022-
CPR00077;

(d) The undersigned has conferred with the State, and the State does not oppose

                                       -4-
Appellant’s motion for extension of time to file Appellant’s brief.

                                     PRAYER

      WHEREFORE, Appellant prays that this extension request will be granted

until February 13, 2022.


                                Respectfully submitted,

                                 /s/ Raquel López
                                RAQUEL LOPEZ
                                4110 Rio Bravo, Ste. 220
                                El Paso, Texas 79902
                                (915) 444-8543
                                EMAIL raquellopezlaw@gmail.com
                                SBN 24092721

                                CO-COUNSEL FOR APPELLANT




                                         -5-
                          CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a copy of the above motion was

sent by email via the e-file system on January 15, 2022, to Joe Aureliano Spencer,

lead counsel of record for Alberto Montelongo, and Tom Darnold, Assistant

District Attorney for the 34th Judicial District, by email via the e-file system on

January 15, 2022, at joe@joespencerlaw.com; tdarnold@epcounty.com;

DAappeals@epcounty.com.

                                 /s/ Raquel López
                                 RAQUEL LOPEZ




                                          -6-
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Raquel Lopez on behalf of Raquel Lopez
Bar No. 24092721
raquellopezlaw@gmail.com
Envelope ID: 60860663
Status as of 1/18/2022 7:38 AM MST

Case Contacts

Name                         BarNumber    Email                    TimestampSubmitted      Status

District Attorney's Office                DAappeals@epcounty.com 1/15/2022 7:11:56 PM      SENT



Associated Case Party: Alberto Montelongo

Name                         BarNumber   Email                  TimestampSubmitted      Status

Joe Aureliano Spencer 18921800           joe@joespencerlaw.com 1/15/2022 7:11:56 PM     SENT



Associated Case Party: 34th Judicial District Attorney

Name               BarNumber Email                        TimestampSubmitted Status

Tom A. Darnold     787327         tdarnold@epcounty.com   1/15/2022 7:11:56 PM   SENT